AO 245B (Rev. 05:'15/2018) Judgrnent in a Criminal Petty Case (Modified) Page l ofl

UNITED STATES DISTRICT COURT
SOUTHERN DIsTRiCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After Novernber l, 1987)

Margarita lsabel Camarena-Sandoval ease Number: 18'°r'04550`WVG

Chandra Leigh Peterson

Deferrdam 's Al‘£orrrey

 

REGISTRATION NO. 79864298

THE DEFENDANT:
pleaded guilty to count(s) 1 of lndictment

l:| was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Numbergs)
8:1325(a)(2) lmproper Entry by an Alien (Misdemeanor) l

ll The defendant has been found not guilty on count(s)

 

[:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
Tll\/IE SERVED

IX| Assessment: $10 WAIVED Fine: WAIVED
!X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|:| Court recommends defendant be deported/removed with relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all f1nes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

March 5, 2019
Date of Imposition of Sentence

ln\)<§:

H"E‘)NORABLE WlLLIAM v. GALLo
MAR -'5 2019 UNrrED sTATEs MAGISTRATE JUDGE

 

 

 

!.`

 

_______,_.._._......--'-“-__ . ,
_ l 1 - oust
CLEHK U&’ D‘S ' mm o wost
genuian o\sra\cr or crlLDEPUTY

 

 

 

lSCR4550-WVG

 

